


MAXIM INTEGRATED PRODUCTS, INC.
2008 EMPLOYEE STOCK PURCHASE PLAN


(As amended) 1 
The Company wishes to attract employees to the Company, its Subsidiaries and
Affiliates and to induce employees to remain with the Company, its Subsidiaries
and Affiliates, and to encourage them to increase their efforts to make the
Company's business more successful, whether directly or through its Subsidiaries
and Affiliates. In furtherance thereof, the Plan is designed to provide
equity-based incentives to the Eligible Employees of the Company, its
Subsidiaries and Affiliates. The Plan is intended to comply with the provisions
of Section 423 of the Code and shall be administered, interpreted and construed
accordingly, although the Company makes no undertaking or representation to
maintain such qualification. In addition, the Plan authorizes the purchase of
Shares under a Non-423(b) Component, pursuant to rules, procedures or sub-plans
adopted by the Board of Directors or the Committee and designed to achieve tax,
securities law or other objectives.
1. Definitions.
When used herein, the following terms shall have the respective meanings set
forth below:
“Affiliate” means any entity, other than a Subsidiary, in which the Company has
an equity or other ownership interest.
“Board of Directors” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Code Section 423(b) Component” shall mean an employee stock purchase plan which
is designed to meet the requirements set forth in Section 423(b) of the Code, as
amended. The provisions of the Code Section 423(b) Plan should be construed,
administered and enforced in accordance with Section 423(b) of the Code.
“Committee” means the committee appointed by the Board of Directors of the
Company under Section 3 hereof.
“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company.
“Company” means Maxim Integrated Products, Inc., a Delaware corporation.
“Designated Companies” shall mean the Company and any Subsidiary or Affiliate
which has been designated by the Board of Directors or the Committee from time
to time in its sole discretion as eligible to participate in the Plan. For
purposes of the Code Section 423(b) Component, only the Company and its
Subsidiaries may be Designated Companies, provided, however that at any given
time, a Subsidiary that is a Designated Company under the Code Section 423(b)
Component shall not be a Designated Company under the Non-423(b) Component.
“Effective Date” means the later of December 15, 2008 or the date of the
approval of this Plan by the Company's stockholders.
“Eligible Compensation” for any pay period means, unless otherwise determined by
the Committee, the amount of base salary for such period. Eligible Compensation
does not include, without limitation, any payments for reimbursement of
expenses, bonuses, incentive compensation, overtime, deferred compensation, and
other non-cash or non-basic payments, unless otherwise determined by the
Committee.




















 
 
 
 

1 Approved by the Board of Directors on September 24, 2009, September 14, 2010
and August 18, 2011 and approved by Stockholders on December 10, 2009, November
9, 2010 and November 16, 2011. Also approved by the Compensation Committee of
the Board of Directors on February 8, 2012, which amendments shall take effect
on May 28, 2012.




--------------------------------------------------------------------------------




“Eligible Employee” means employees eligible to participate in the Plan pursuant
to the provisions of Section 4.
“Enrollment Period” means such period preceding an Offer Period as is specified
by the Committee with respect to such Offer Period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” per Share as of a particular date means (i) if Shares are
then listed on a national stock exchange, the closing price per Share on the
exchange for the last preceding date on which there was a sale of Shares on such
exchange, as determined by the Committee, (ii) if Shares are not then listed on
a national stock exchange but are then traded on an over-the-counter market, the
average of the closing bid and asked prices for such Shares in such
over-the-counter market for the last preceding date on which there was a sale of
such Shares in such market, as determined by the Committee, or (iii) if Shares
are not then listed on a national exchange or traded on an over-the-counter
market, such value as the Committee in its discretion may in good faith
determine; provided that, where such shares are so listed or traded, the
Committee may make discretionary determinations where the shares have not been
traded for 10 trading days.
“Non-423(b) Component” means the grant of an option under the Plan which is not
intended to meet the requirements set forth in Section 423(b) of the Code, as
amended.
“Offer Date” means the first day of an Offer Period.
“Offer Period” means, as applicable, in each case subsequent to the approval of
this Plan by the Company's stockholders, (i) the initial Offer Period beginning
on such date to be determined by the Committee and ending on November 28, 2009
(or, if such date is not a trading day, the trading day immediately preceding
such date, unless otherwise provided by the Committee), (ii) the Offer Period
beginning on the business day immediately following the second to last Friday of
May of each year (or, if such date is not a trading day, the trading day
immediately following such date, unless otherwise provided by the Committee) and
ending on the second to last Friday of May of the next year (or, if such date is
not a trading day, the trading day immediately preceding such date, unless
otherwise provided by the Committee), and (iii) the Offer Period beginning on
the business day immediately following the second to last Friday of November of
each year unless this day immediately follows the Thanksgiving holiday in the
United States in which case it will be the business day immediately following
the last Friday of November of each year (or, if each such date is not a trading
day, the trading day immediately following such date, unless otherwise provided
by the Committee) and ending on the second to last Friday of November of the
next year unless this day immediately follows the Thanksgiving holiday in the
United States in which case it will be on the last Friday of November (or, if
each such date is not a trading day, the trading day immediately preceding such
date, unless otherwise provided by the Committee). Each Offer Period of
approximately 12 months in length (except for the initial Offer Period) may
overlap each other as set forth above, and each will consist of 2 Purchase
Periods of approximately 6 months in length.
“Participating Employee” means an employee (i) for whom payroll deductions are
currently being made or who otherwise contributes to the Plan, or (ii) for whom
payroll deductions are not currently being made or who does not otherwise
contribute to the Plan because he or she has reached the limitation set forth in
the first sentence of Section 6.
“Payroll Account” means an account maintained by the Company with respect to
each Participating Employee as contemplated by Section 5.
“Plan” means this Maxim Integrated Products, Inc. 2008 Employee Stock Purchase
Plan, as it may from time to time be amended, which includes a Code
Section 423(b) Plan and a Non-423(b) Component.
“Plan Year” means the fiscal year of the Company.
“Purchase Date” means, as applicable, the second (2nd) to last Friday of May and
November of each year unless this day immediately follows the Thanksgiving
holiday in the United States in which case the Purchase Date will be the last
Friday of November of each year.
 
“Purchase Period” means a specified period of time within an Offer Period
beginning on the Offer Date and ending on a Purchase Date. An Offer Period shall
consist of 2 Purchase Periods, each of which shall approximately be 6 months in
length.
“Shares” means shares of Common Stock.
“Stock Account” means a brokerage account as contemplated by Section 8.
“Subsidiary” means any corporation that is a “subsidiary corporation” with
respect to the Company under Section 424(f) of the Code.




--------------------------------------------------------------------------------




2. Shares Reserved for the Plan.
There shall be reserved for issuance and purchase by employees under the Plan an
aggregate of 10,000,000 Shares, subject to adjustment as provided in Section 12,
any or all of which Shares may be granted under the Code Section 423(b)
Component. Shares subject to the Plan may be Shares now or hereafter authorized
but unissued, or Shares that were once issued and subsequently reacquired by the
Company. If and to the extent that any right to purchase reserved Shares shall
not be exercised by any employee for any reason or if such right to purchase
shall terminate as provided herein, Shares that have not been so purchased
hereunder shall again become available for the purposes of the Plan unless the
Plan shall have been terminated, but such unpurchased Shares shall not be deemed
to increase the aggregate number of Shares specified above to be reserved for
purposes of the Plan (subject to adjustment as provided in Section 12).
3. Administration of the Plan.
The Plan shall be administered by the Committee appointed by the Board of
Directors. The Board of Directors shall consider the rules of Rule 16b-3
promulgated under the Exchange Act in connection with any such appointment, if
and to the extent that such appointments may have an effect thereunder. Each
member of the Committee shall serve at the pleasure of the Board of Directors.
The acts of a majority of the members present at any meeting of the Committee at
which a quorum is present, or acts approved in writing by a majority of the
entire Committee, shall be the acts of the Committee for purposes of the Plan.
If and to the extent applicable, no member of the Committee may act as to
matters under the Plan specifically relating to such member. Notwithstanding the
foregoing, the Board of Directors may designate the Compensation Committee of
the Board of Directors to act as the Committee hereunder.
The Committee may make such rules and regulations and establish such procedures
and sub-plans for the operation and administration of the Plan as it deems
appropriate, including relating to the operation and administration of the Plan
to accommodate the specific requirements of local laws and procedures for
jurisdictions outside of the United States. The Committee shall have authority
to interpret the Plan, with such interpretations to be conclusive and binding on
all persons and otherwise accorded the maximum deference permitted by law and
shall take any other actions and make any other determinations or decisions that
it deems necessary or appropriate in connection with the Plan or the
administration or interpretation thereof.
4. Eligible Employees.
Except as described below, all employees of the Company and its Designated
Companies shall be eligible to participate in the Plan, provided that each of
such employees does not own, for purposes of Section 423 of the Code,
immediately after the right is granted, stock possessing 5% or more of the total
combined voting power or value of all classes of capital stock of the Company or
of a Subsidiary.
To the extent permitted under local law, the Committee may also exclude from
participation in the Plan any or all of (i) a group of highly compensated
employees designated by the Committee as being ineligible to
 
participate in the Plan as permitted by Section 423(b)(4)(D) of the Code,
(ii) employees who have been employed by the Company or any Subsidiary for less
than 2 years, (iii) employees whose customary employment is for not more than 5
months in any calendar year, and (iv) employees who customarily work 20 hours
per week or less. The employment of an employee of a Subsidiary or an Affiliate
which ceases to be a “Subsidiary” or an “Affiliate” as defined herein shall,
automatically and without any further action, be deemed to have terminated (and
such employee shall cease to be an Eligible Employee hereunder).
5. Election to Participate and Payroll Deductions/Contributions.
Each Eligible Employee may elect to participate in the Plan during the
Enrollment Period immediately prior to the beginning of each Offer Period during
a Plan Year. Each Eligible Employee may elect a payroll deduction of from 1% to
25% of Eligible Compensation from each paycheck, in increments of 1% (i.e., 1%,
2%, 3%, etc.), unless otherwise so provided by the Committee. Elections under
this Section 5 are subject to the limits set forth in Section 6. All payroll
deductions shall be credited, as promptly as practicable, to a Payroll Account
in the name of the Participating Employee. The Committee, in its discretion, may
decide that an Eligible Employee may contribute to the Plan by means other than
payroll deductions. All funds held by the Company under the Plan shall not be
segregated from other corporate funds (except that the Company may in its
discretion establish separate bank or investment accounts in its own name) and
may be used by the Company for any corporate purpose, unless otherwise required
by local law.
Each Participating Employee may cancel his or her election to participate in the
Plan by signing and delivering written notice to the Committee, on a form
specified for such purpose by the Committee, at such times as may be established
by the Committee. In such case, the entire balance in the Payroll Account of
such former Participating Employee shall be repaid to such former Participating
Employee as promptly as practicable in accordance with Section 9, without
interest (unless required by local law). Upon such voluntary withdrawal during
an Offer Period by a Participating Employee, such withdrawing Participating
Employee




--------------------------------------------------------------------------------




may not be entitled to participate in the Plan again for such time as may be
established by the Committee. Thereafter, such Eligible Employee is eligible to
participate in subsequent Offer Periods under the Plan upon timely delivery of a
new enrollment form.
Unless prohibited by any applicable laws, regulations or stock exchange rules,
the Committee, in its discretion, may prescribe that, if the Fair Market Value
of the Shares on a Purchase Date within an Offer Period then in progress is
lower than the Fair Market Value of the Shares on the first business day of such
Offer Period, then each Participating Employee in such Offer Period shall
automatically be deemed (i) to have withdrawn from such Offer Period at the
close of the Purchase Period ending on such Purchase Date, and (ii) to have
enrolled in a new Offering Period commencing on the business day immediately
following the last Saturday of May or November of each year, as applicable (or,
if such date is not a trading day, the trading day immediately following such
date, unless otherwise provided by the Committee).
Subject to the preceding paragraphs of this Section 5, if so provided by the
Committee, an Eligible Employee who is a Participating Employee immediately
prior to the beginning of an Offer Period will be deemed (i) to have elected to
participate for such Offer Period and (ii) to have authorized the same
percentage payroll deduction for such Offer Period in effect for such Eligible
Employee as that in effect (without regard to Section 6) on the day before such
Offer Period. The Committee may adopt the procedures set forth in the foregoing
sentence for some but not all Offer Periods.
6. Limitation of Number of Shares That an Employee May Purchase.
No right to purchase Shares under the Plan shall provide an employee the right
to purchase Common Stock under all employee stock purchase plans of the Company
and its Subsidiaries which accrues at a rate which in the aggregate exceeds
$25,000 of the fair market value of such stock (determined under Section 423 of
the Code at the time the right is granted) for each calendar year in which the
right is outstanding at any time. Notwithstanding the foregoing, the maximum
number of shares of Common Stock that an Eligible Employee may purchase during
an Offer Period shall not exceed 1,600 shares.
 
7. Purchase Price.
The purchase price for each Share shall be the lesser of (i) 85% of the Fair
Market Value of such Shares on the Offer Date and (ii) 85% of the Fair Market
Value of such Shares on the Purchase Date.
8. Method of Purchase.
As of the Purchase Date, each Participating Employee shall be deemed, without
any further action, to have purchased the number of whole Shares which the
balance of his or her Payroll Account at that time will purchase, determined by
dividing the balance in his or her Payroll Account not theretofore invested by
the purchase price as determined in Section 7.
All Shares purchased as provided in the foregoing paragraph shall be initially
maintained in separate Stock Accounts for the Participating Employees at a
brokerage firm selected by, and pursuant to an arrangement with, the Company.
The Company shall deliver the shares to the Stock Account as soon as reasonably
practicable after the close of the applicable Purchase Date, A Participating
Employee shall be free to undertake a disposition (as that term is defined in
Section 424 of the Code) of the Shares in his or her Stock Account at any time,
whether by sale, exchange, gift or other transfer of legal title, but, for
Participating Employees in the Code Section 423(b) Component, in the absence of
such a disposition of such Shares, unless otherwise provided by the Committee,
the Shares must remain in the Participating Employee's Stock Account at the
brokerage firm so selected until the holding period set forth in Section 423(a)
of the Code has been satisfied. With respect to those Shares for which the
Section 423(a) holding period has been satisfied or which are held by
Participating Employees in the Non-Section 423(b) Component, the Participating
Employee may, without limitation, move those Shares to another brokerage account
of the Participating Employee's choosing or request that a stock certificate be
issued and delivered to him or her.
If and to the extent provided by the Committee, for so long as such Shares are
maintained in Stock Accounts, all dividends paid with respect to such Shares
shall be credited to each Participating Employee's Stock Account, and will be
automatically reinvested in whole Shares. The Committee may provide that
transaction fees incurred with respect to dividend reinvestment may be paid by
the Company.
Unless otherwise provided by the Committee, in no event shall fractional Shares
be purchased hereunder, and any remaining cash in a Participating Employee's
Payroll Account resulting from such failure to invest in fractional Shares shall
remain in the Payroll Account for use in the next Offer Period; provided,
however, that, if the Participating Employee is not an active Participating
Employee for such next Offer Period, such remaining cash shall be returned to
the Participating Employee as soon as practicable. Notwithstanding any other
provision of the Plan, the Committee may permit the purchase of fractional
Shares hereunder and establish rules and procedures relating thereto.
9. Termination of Participation or Employment.




--------------------------------------------------------------------------------




The right to participate in the Plan shall terminate immediately when a
Participating Employee ceases to be employed by the Company or a Designated
Company for any reason (including death or disability) or a Participating
Employee otherwise becomes ineligible. Participation also terminates immediately
when the Participating Employee voluntarily cancels his or her election to
participate in the Plan as provided in Section 5.
Notwithstanding any other provision of the Plan to the contrary, the Company
shall distribute to such former Participating Employee (or, in the event of
death, to his or her estate), the balance in his or her Payroll Account not
theretofore invested, without interest (unless required by local law), any such
distribution or payment to be made as soon as practicable. If applicable,
fractional Shares will be sold on the open market and the Participating Employee
will receive the net proceeds, if any, after all fees have been paid.
 
10. Rights as a Stockholder.
At the time funds from a Participating Employee's Payroll Account are used to
purchase the Common Stock, he or she shall have all of the rights and privileges
of a stockholder of the Company with respect to the Shares purchased under the
Plan whether or not certificates representing such Shares have been issued.
11. Rights Not Transferable.
Rights granted under the Plan are not transferable by a Participating Employee
other than by will or the laws of descent and distribution and are exercisable
during his or her lifetime only by him or her.
12. Adjustment in Case of Changes Affecting Common Stock.
If (i) the Company shall at any time be involved in a merger, consolidation,
dissolution, liquidation, reorganization, exchange of shares, sale of all or
substantially all of the assets or stock of the Company or its Subsidiaries or a
transaction similar thereto, (ii) any stock dividend, stock split, reverse stock
split, stock combination, reclassification, recapitalization or other similar
change in the capital structure of the Company, or any distribution to holders
of Common Stock other than cash dividends, shall occur or (iii) any other event
shall occur which in the judgment of the Committee necessitates action by way of
adjusting the number or kind of shares, or both, which thereafter may be sold
under the Plan, then the Committee may forthwith take any such action as in its
judgment shall be necessary to preserve to the Participating Employees' rights
substantially proportionate to the rights existing prior to such event, and to
maintain the continuing availability of Shares under Section 2 and the last
sentence of Section 6 (if Shares are otherwise then available) in a manner
consistent with the intent hereof, including, without limitation, adjustments in
(x) the number and kind of shares subject to the Plan, (y) the purchase price of
such shares under the Plan, and (z) the number and kind of shares available
under Section 2 and the last sentence of Section 6. To the extent that such
action shall include an increase or decrease in the number of Shares (or units
of other property then available) subject to the Plan, the number of Shares (or
units) available under Section 2 and the last sentence of Section 6 above shall
be increased or decreased, as the case may be, proportionately, as may be
provided by Committee in its discretion.
Notwithstanding any other provision of the Plan, if the Common Stock ceases to
be listed or traded, as applicable, on a national stock exchange or
over-the-counter market (a “Triggering Event”), then, in the discretion of the
Committee, (i) the balance in the Participating Employee's Payroll Account not
theretofore invested may be refunded to the Participating Employee, and such
Participating Employee shall have no further rights or benefits under the Plan,
(ii) an amount equal to the product of the Fair Market Value of a Share on the
date of the Triggering Event multiplied by the number of Shares such
Participating Employee would have been able to purchase with the balance of his
or her Payroll Account on such Triggering Event if such Triggering Event were
the Purchase Date may be paid to the Participating Employee, and such
Participating Employee shall have no further rights or benefits under the Plan,
or (iii) the Plan may be continued without regard to the application of this
sentence.
13. Amendment of the Plan.
The Board of Directors may at any time, or from time to time, amend the Plan in
any respect; provided, however, that the Plan may not be amended in any way that
would cause, if such amendment were not approved Company's shareholders, the
Code Section 423(b) Component to fail to comply with
(i)
the requirements for employee stock purchase plans under Section 423 of the
Code; or

(ii)
any other requirement of applicable law or regulation;

unless and until stockholder approval is obtained.
 
14. Termination of the Plan.
The Plan and all rights of employees hereunder shall terminate:
(i)
on the date that Participating Employees become entitled to purchase a number of
Shares greater than the number of





--------------------------------------------------------------------------------




reserved Shares remaining available for purchase; or
(ii)
at any time, at the discretion of the Board of Directors.

In the event that the Plan terminates under circumstances described in
(i) above, reserved Shares remaining as of the termination date shall be subject
to Participating Employees on a pro rata basis. No termination of the Plan shall
alter or impair any rights outstanding at the time of the such termination to
purchase Shares pursuant to any offering of the right to purchase Shares
hereunder.
15. Governmental and Other Regulations; Further Assurances.
The Plan, and the grant and exercise of the rights to purchase Shares hereunder,
and the Company's obligation to sell and deliver Shares upon the exercise of
rights to purchase Shares, shall be subject to all applicable federal, state and
foreign laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required. The Company shall not be required to
issue or deliver any certificates for Shares prior to the completion of any
registration or qualification of such Shares under, and the obtaining of any
approval under or compliance with, any state or federal law, or any ruling or
regulation of any government body which the Company shall, in its sole
discretion, determine to be necessary or advisable. Certificates for Shares
issued hereunder may be legended as the Committee may deem appropriate.
The Participating Employee shall take whatever additional actions and execute
whatever additional documents the Committee may in its reasonable judgment deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on the Participating Employee pursuant to
the Plan.
16. Non-U.S. Subsidiaries.
Without amending the Plan, the Committee may allow for participation under the
terms hereunder by Eligible Employees of non-U.S. Subsidiaries and Affiliates
with such modifications of the terms and conditions otherwise specified
hereunder as may in the judgment of the Committee be necessary or desirable to
foster and promote achievement of the purposes hereof, and, in furtherance of
such purposes, the Committee may make such amendments, procedures and the like
and establish such sub-plans as may be necessary or advisable to comply with
provisions of laws (including tax laws) in other countries in which such
Subsidiaries and Affiliates operate or have employees.
17. Indemnification of Committee.
The Company shall indemnify and hold harmless the members of the Board of
Directors of the Company and the members of the Committee from and against any
and all liabilities, costs and expenses incurred by such persons as a result of
any act or omission to act in connection with the performance of such person's
duties, responsibilities and obligations under the Plan if such person acts in
good faith and in a manner that he or she reasonably believes to be in, or not
opposed to, the best interests of the Company, to the maximum extent permitted
by law.
18. Withholding; Disqualifying Dispositions.
Notwithstanding any other provision of the Plan, the Company or any Designated
Company, as appropriate, shall have the authority and the right to deduct or
withhold, or require a Participating Employee to remit to the Company or the
Designated Company, an amount sufficient to satisfy U.S. federal, state, and
local taxes and
 
taxes imposed by jurisdictions outside of the United States (including income
tax, social insurance contributions, payment on account and any other taxes that
may be due) required by law to be withheld with respect to any taxable event
concerning a Participating Employee arising as a result of his or her
participation in the Plan or to take such other action as may be necessary in
the opinion of the Company or a Designated Company, as appropriate, to satisfy
withholding obligations for the payment of taxes. No shares shall be delivered
hereunder to any Participating Employee until the Participating Employee has
made arrangements acceptable to the Company for the satisfaction of these tax
obligations with respect to any taxable event concerning the Participating
Employee's participation in the Plan.
If Shares acquired under the Plan are disposed of in a disposition that does not
satisfy the holding period requirements of Section 423(a) of the Code, such
Participating Employee in the Code Section 423(b) Plan who is employed by a
Designated Company which is part of the Company's U.S. federal income tax return
shall notify the Company in writing as soon as practicable thereafter of the
date and terms of such disposition.
19. Notices.
All notices or other communications by a Participating Employee to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated




--------------------------------------------------------------------------------




by the Company for the receipt thereof.
20. Severability.
If any particular provision of this Plan is found to be invalid or
unenforceable, such provision shall not affect the other provisions of the Plan,
but the Plan shall be construed in all respects as if such invalid provision had
been omitted.
21. No Right to Continued Employment.
The Plan and any right to purchase Common Stock granted hereunder shall not
confer upon any employee any right with respect to continued employment by the
Company or any Subsidiary or Affiliate, nor shall they restrict or interfere in
any way with the right of the Company or any Subsidiary or Affiliate by which an
employee is employed to terminate his or her employment at any time.
22. Captions.
The use of captions in the Plan is for convenience. The captions are not
intended to and do not provide substantive rights.
23. Effective Date of the Plan.
The Plan shall be effective as of the Effective Date, provided that the Plan is
approved by stockholders prior thereto.
24. Code Section 409A.
The Code Section 423(b) Plan is exempt from the application of Section 409A of
the Code. The Non-423(b) Component is intended to be exempt from Section 409A of
the Code under the short-term deferral exception and any ambiguities shall be
construed and interpreted in accordance with such intent. In the case of a
Participating Employee who would otherwise be subject to Section 409A of the
Code, to the extent an option to purchase Shares or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the option to purchase
Shares shall be granted, paid, exercised, settled or deferred in a manner that
will comply with Section 409A of the Code, including the final regulations and
other guidance issued with respect thereto, except
 
as otherwise determined by the Board or Directors or the Committee.
Notwithstanding the foregoing, the Company shall have no liability to a
Participating Employee or any other party if the option to purchase Common Stock
under the Plan that is intended to be exempt from or compliant with Section 409A
of the Code is not so exempt or compliant or for any action taken by the Board
of Director or the Committee with respect thereto.
25. Governing Law.
The provisions of the Plan shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its conflict of law rules.
 






